                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

LAUREN YU, individually and on                )
behalf of all others similarly situated,      )
                                              )    Case No. 1:20-cv-8512
        Plaintiff,                            )
                                              )
v.                                            )
                                              )
FRONERI US, INC.,                             )
                                              )
        Defendant.                            )

                              NOTICE OF MOTION TO DISMISS
                                PLAINTIFF’S COMPLAINT
       PLEASE TAKE NOTICE that, together with the accompanying memorandum of points

and authorities, defendant Froneri US, Inc., moves for an order dismissing plaintiff’s complaint

with prejudice pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, on the grounds

that the complaint fails to state a claim upon which relief can be granted. The motion will be

brought before the Honorable Alison J. Nathan, at the United States Courthouse, 40 Foley Square,

New York, New York, on a date and at a time designated by the Court.

Dated: March 5, 2021                        Respectfully submitted,

                                            MAYER BROWN LLP

                                            /s/ Daniel D. Queen
                                            Daniel D. Queen

                                            Daniel D. Queen
                                            Dale J. Giali (pro hac vice application pending)
                                            Keri E. Borders (pro hac vice application
                                            forthcoming)
                                            dqueen@mayerbrown.com
                                            dgiali@mayerbrown.com
                                            kborders@mayerbrown.com
                                            350 South Grand Avenue, 25th Floor
                                            Los Angeles, CA 90071-1503
                                            Tel: (213) 229-9500
                                            Fax: (213) 576-8185
                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that, on March 5, 2021, a true and correct copy of the

foregoing was served on all parties of record via the U.S. District Court for the Southern District

of New York’s Electronic Filing System.


                                                  /s/ Daniel D. Queen
                                                    Daniel D. Queen
